UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04316 Midas Series Trust (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Midas Series Trust 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2013 - 06/30/2014 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. Midas Fund AGNICO EAGLE MINES LIMITED Ticker: AEM Security ID: 008474108 Meeting Date: MAY 02, 2014 Meeting Type: Annual/Special Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leanne M. Baker For For Management 1.2 Elect Director Sean Boyd For For Management 1.3 Elect Director Martine A. Celej For For Management 1.4 Elect Director Clifford J. Davis For For Management 1.5 Elect Director Robert J. Gemmell For For Management 1.6 Elect Director Bernard Kraft For For Management 1.7 Elect Director Mel Leiderman For For Management 1.8 Elect Director Deborah A. McCombe For For Management 1.9 Elect Director James D. Nasso For For Management 1.10 Elect Director Sean Riley For For Management 1.11 Elect Director J. Merfyn Roberts For For Management 1.12 Elect Director Howard R. Stockford For For Management 1.13 Elect Director Pertti Voutilainen For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Amend Incentive Share Purchase Plan For For Management 4 Advisory Vote on Executive For For Management Compensation Approach ALAMOS GOLD INC. Ticker: AGI Security ID: 011527108 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Six For For Management 2.1 Elect Director Anthony Garson For For Management 2.2 Elect Director David Gower For For Management 2.3 Elect Director John A. McCluskey For For Management 2.4 Elect Director Paul J. Murphy For For Management 2.5 Elect Director Kenneth G. Stowe For For Management 2.6 Elect Director David Fleck For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration ANGLOGOLD ASHANTI LTD Ticker: ANG Security ID: 035128206 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 2 Elect Richard Duffy as Director For For Management 3 Re-elect Rhidwaan Gasant as Director For For Management 4 Re-elect Sipho Pityana as Director For For Management 5 Re-elect Wiseman Nkuhlu as Member of For For Management the Audit and Risk Committee 6 Re-elect Michael Kirkwood as Member of For For Management the Audit and Risk Committee 7 Re-elect Rhidwaan Gasant as Member of For For Management the Audit and Risk Committee 8 Elect Rodney Ruston as Member of the For For Management Audit and Risk Committee 9 Place Authorised but Unissued Shares For For Management under Control of Directors 10 Approve Remuneration Policy For For Management 11 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 12 Approve Non-executive Directors' For For Management Remuneration for their Service as Directors 13 Approve Non-executive Directors' For For Management Remuneration for Board Committee Meetings 14 Amend Memorandum of Incorporation For For Management 15 Amend Long Term Incentive Plan For For Management 16 Amend Bonus Share Plan For For Management 17 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 18 Approve Financial Assistance in Terms For For Management of Sections 44 and 45 of the Companies Act 19 Elect David Hodgson as Director For For Management B2GOLD CORP. Ticker: BTO Security ID: 11777Q209 Meeting Date: JUN 13, 2014 Meeting Type: Annual/Special Record Date: MAY 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Clive Johnson For For Management 2.2 Elect Director Robert Cross For For Management 2.3 Elect Director Robert Gayton For For Management 2.4 Elect Director Barry Rayment For For Management 2.5 Elect Director Jerry Korpan For For Management 2.6 Elect Director John Ivany For For Management 2.7 Elect Director Bongani Mtshisi For For Management 2.8 Elect Director Michael Carrick For For Management 2.9 Elect Director Kevin Bullock For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For For Management 5 Amend Restricted Share Unit Plan For Against Management 6 Approve Advance Notice Policy For Against Management BARRICK GOLD CORPORATION Ticker: ABX Security ID: 067901108 Meeting Date: APR 30, 2014 Meeting Type: Annual/Special Record Date: MAR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. William D. Birchall For For Management 1.2 Elect Director Gustavo Cisneros For For Management 1.3 Elect Director Ned Goodman For For Management 1.4 Elect Director J. Brett Harvey For For Management 1.5 Elect Director Nancy H.O. Lockhart For For Management 1.6 Elect Director Dambisa Moyo For For Management 1.7 Elect Director Anthony Munk For For Management 1.8 Elect Director David Naylor For For Management 1.9 Elect Director Steven J. Shapiro For For Management 1.10 Elect Director Jamie C. Sokalsky For For Management 1.11 Elect Director John L. Thornton For For Management 1.12 Elect Director Ernie L. Thrasher For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Approve Advance Notice Policy For For Management BHP BILLITON LIMITED Ticker: BHP Security ID: 088606108 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Appoint KPMG LLP as the Auditor of BHP For For Management Billiton Plc 3 Authorize the Board to Fix For For Management Remuneration of the Auditor 4 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc 5 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc for Cash 6 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 7 Approve the Remuneration Report For For Management 8 Approve the Long Term Incentive Plan For For Management 9 Approve the Grant of Deferred Shares For For Management and Performance Shares to Andrew Mackenzie, Executive Director of the Company 10 Elect Andrew Mackenzie as Director For For Management 11 Elect Malcolm Broomhead as Director For For Management 12 Elect John Buchanan as Director For For Management 13 Elect Carlos Cordeiro as Director For For Management 14 Elect David Crawford as Director For For Management 15 Elect Pat Davies as Director For For Management 16 Elect Carolyn Hewson as Director For For Management 17 Elect Lindsay Maxsted as Director For For Management 18 Elect Wayne Murdy as Director For For Management 19 Elect Keith Rumble as Director For For Management 20 Elect John Schubert as Director For For Management 21 Elect Shriti Vadera as Director For For Management 22 Elect Jac Nasser as Director For For Management 23 Elect Ian Dunlop as Director Against Against Shareholder CANADIAN NATURAL RESOURCES LIMITED Ticker: CNQ Security ID: 136385101 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Catherine M. Best, N. Murray For For Management Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Keith A. J. MacPhail, Frank J. McKenna, Eldon R. Smith, and David A. Tuer as Directors 1.1 Elect Director Catherine M. Best For For Management 1.2 Elect Director N. Murray Edwards For For Management 1.3 Elect Director Timothy W. Faithfull For For Management 1.4 Elect Director Gary A. Filmon For For Management 1.5 Elect Director Christopher L. Fong For For Management 1.6 Elect Director Gordon D. Giffin For For Management 1.7 Elect Director Wilfred A. Gobert For For Management 1.8 Elect Director Steve W. Laut For For Management 1.9 Elect Director Keith A. J. MacPhail For For Management 1.10 Elect Director Frank J. McKenna For For Management 1.11 Elect Director Eldon R. Smith For For Management 1.12 Elect Director David A. Tuer For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach CENTERRA GOLD INC. Ticker: CG Security ID: 152006102 Meeting Date: MAY 08, 2014 Meeting Type: Annual/Special Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian Atkinson For For Management 1.2 Elect Director Richard W. Connor For For Management 1.3 Elect Director Raphael A. Girard For For Management 1.4 Elect Director Stephen A. Lang For For Management 1.5 Elect Director Emil Orozbaev For For Management 1.6 Elect Director Michael Parrett For For Management 1.7 Elect Director Sheryl K. Pressler For For Management 1.8 Elect Director Terry V. Rogers For For Management 1.9 Elect Director Kalinur Sadyrov For For Management 1.10 Elect Director Kylychbek Shakirov For For Management 1.11 Elect Director Bruce V. Walter For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend By-law No. 2 For For Management CLOUD PEAK ENERGY INC. Ticker: CLD Security ID: 18911Q102 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William Fox, III For For Management 1b Elect Director James Voorhees For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: MAR 27, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Appoint Auditors For For Management 4 Ratify Amendments to Dividend Policy For For Management 5 Approve Dividends For For Management 6 Elect Directors For For Management DETOUR GOLD CORPORATION Ticker: DGC Security ID: 250669108 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter E. Crossgrove For For Management 1.2 Elect Director Louis Dionne For For Management 1.3 Elect Director Robert E. Doyle For For Management 1.4 Elect Director Andre Falzon For For Management 1.5 Elect Director Ingrid J. Hibbard For For Management 1.6 Elect Director J. Michael Kenyon For For Management 1.7 Elect Director Paul Martin For For Management 1.8 Elect Director Alex G. Morrison For For Management 1.9 Elect Director Jonathan Rubenstein For For Management 1.10 Elect Director Graham Wozniak For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration ELDORADO GOLD CORPORATION Ticker: ELD Security ID: 284902103 Meeting Date: MAY 01, 2014 Meeting Type: Annual/Special Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K. Ross Cory For For Management 1.2 Elect Director Robert R. Gilmore For For Management 1.3 Elect Director Geoffrey A. Handley For For Management 1.4 Elect Directo Michael A. Price For For Management 1.5 Elect Director Steven P. Reid For For Management 1.6 Elect Director Jonathan A. Rubenstein For For Management 1.7 Elect Director Donald M. Shumka For For Management 1.8 Elect Director Paul N. Wright For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Adopt By-Law No.1 For For Management 5 Eliminate Class of Convertible For For Management Non-Voting Shares 6 Amend Officers and Directors Plan For For Management 7 Amend Employee Plan For For Management 8 Approve Performance Share Unit Plan For For Management FRANCO-NEVADA CORPORATION Ticker: FNV Security ID: 351858105 Meeting Date: MAY 07, 2014 Meeting Type: Annual/Special Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pierre Lassonde For For Management 1.2 Elect Director David Harquail For For Management 1.3 Elect Director Tom Albanese For For Management 1.4 Elect Director Derek W. Evans For For Management 1.5 Elect Director Graham Farquharson For For Management 1.6 Elect Director Louis Gignac For For Management 1.7 Elect Director Randall Oliphant For For Management 1.8 Elect Director David R. Peterson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Charles C. Krulak For For Management 1.10 Elect Director Bobby Lee Lackey For For Management 1.11 Elect Director Jon C. Madonna For For Management 1.12 Elect Director Dustan E. McCoy For For Management 1.13 Elect Director James R. Moffett For For Management 1.14 Elect Director B. M. Rankin, Jr. For For Management 1.15 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against For Shareholder Environmental Qualifications 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against For Shareholder Diversity 7 Amend Bylaws Call Special Meetings Against For Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Lydia H. Kennard For For Management 1.10 Elect Director Charles C. Krulak For For Management 1.11 Elect Director Bobby Lee Lackey For For Management 1.12 Elect Director Jon C. Madonna For For Management 1.13 Elect Director Dustan E. McCoy For For Management 1.14 Elect Director James R. Moffett For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director Frances Fragos Townsend For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Require Director Nominee with Against Against Shareholder Environmental Experience GOLD FIELDS LTD Ticker: GFI Security ID: 38059T106 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint KPMG Inc as Auditors of the For For Management Company 2 Re-elect Kofi Ansah as Director For For Management 3 Re-elect Nick Holland as Director For For Management 4 Re-elect Paul Schmidt as Director For For Management 5 Re-elect Gayle Wilson as Member of the For For Management Audit Committee 6 Re-elect Richard Menell as Member of For For Management the Audit Committee 7 Re-elect Donald Ncube as Member of the For For Management Audit Committee 8 Place Authorised but Unissued Shares For For Management under Control of Directors 1 Approve Remuneration Policy For For Management 1 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 2 Approve Remuneration of Non-Executive For For Management Directors 3 Approve Financial Assistance to For For Management Related or Inter-related Company 4 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital GOLDCORP INC. Ticker: G Security ID: 380956409 Meeting Date: MAY 01, 2014 Meeting Type: Annual/Special Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director John P. Bell For For Management a2 Elect Director Beverley A. Briscoe For For Management a3 Elect Director Peter J. Dey For For Management a4 Elect Director Douglas M. Holtby For For Management a5 Elect Director Charles A. Jeannes For For Management a6 Elect Director Clement A. Pelletier For For Management a7 Elect Director P. Randy Reifel For For Management a8 Elect Director Ian W. Telfer For For Management a9 Elect Director Blanca Trevino For For Management a10 Elect Director Kenneth F. Williamson For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Amend Restricted Share Unit Plan For For Management d Amend Stock Option Plan For For Management e Advisory Vote on Executive For For Management Compensation Approach HECLA MINING COMPANY Ticker: HL Security ID: 422704106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phillips S. Baker, Jr. For For Management 1.2 Elect Director Anthony P. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management KINROSS GOLD CORPORATION Ticker: K Security ID: 496902404 Meeting Date: MAY 08, 2014 Meeting Type: Annual/Special Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Brough For For Management 1.2 Elect Director John K. Carrington For For Management 1.3 Elect Director John M. H. Huxley For For Management 1.4 Elect Director Kenneth C. Irving For For Management 1.5 Elect Director John A. Keyes For For Management 1.6 Elect Director John A. Macken For For Management 1.7 Elect Director Catherine McLeod-Seltzer For For Management 1.8 Elect Director John E. Oliver For For Management 1.9 Elect Director Una M. Power For For Management 1.10 Elect Director Terence C. W. Reid For For Management 1.11 Elect Director J. Paul Rollinson For For Management 1.12 Elect Director Ruth G. Woods For For Management 2 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 3 Amend Share Option Plan For For Management 4 Amend Restricted Share Plan For For Management 5 Advisory Vote on Executive For For Management Compensation Approach NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director J. Kofi Bucknor For For Management 1.3 Elect Director Vincent A. Calarco For For Management 1.4 Elect Director Joseph A. Carrabba For For Management 1.5 Elect Director Noreen Doyle For For Management 1.6 Elect Director Gary J. Goldberg For For Management 1.7 Elect Director Veronica M. Hagen For For Management 1.8 Elect Director Jane Nelson For For Management 1.9 Elect Director Donald C. Roth For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against Against Shareholder NORTHERN DYNASTY MINERALS LTD. Ticker: NDM Security ID: 66510M204 Meeting Date: JUN 19, 2014 Meeting Type: Annual/Special Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Scott D. Cousens For Withhold Management 2.2 Elect Director Robert A. Dickinson For Withhold Management 2.3 Elect Director Gordon J. Fretwell For For Management 2.4 Elect Director Russell E. Hallbauer For Withhold Management 2.5 Elect Director Wayne Kirk For For Management 2.6 Elect Director Peter Mitchell For For Management 2.7 Elect Director Marchand Snyman For Withhold Management 2.8 Elect Director Ronald W. Thiessen For Withhold Management 2.9 Elect Director Kenneth Pickering For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Amend Stock Option Plan For Against Management PLATINUM GROUP METALS LTD. Ticker: PTM Security ID: 72765Q205 Meeting Date: FEB 27, 2014 Meeting Type: Annual Record Date: JAN 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Michael Jones For For Management 1.2 Elect Director Frank R. Hallam For For Management 1.3 Elect Director Barry W. Smee For For Management 1.4 Elect Director Iain D.C. McLean For For Management 1.5 Elect Director Eric H. Carlson For For Management 1.6 Elect Director Timothy D. Marlow For For Management 1.7 Elect Director Diana J. Walters For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Approve Advance Notice Policy For For Management 4 Other Business For Against Management RANDGOLD RESOURCES LTD Ticker: RRS Security ID: 752344309 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Report For For Management 4 Approve Remuneration Policy For For Management 5 Re-elect Mark Bristow as Director For For Management 6 Re-elect Norborne Cole Jr as Director For For Management 7 Re-elect Christopher Coleman as For For Management Director 8 Re-elect Kadri Dagdelen as Director For For Management 9 Elect Jamil Kassum as Director For For Management 10 Re-elect Jeanine Mabunda Lioko as For For Management Director 11 Re-elect Andrew Quinn as Director For For Management 12 Re-elect Graham Shuttleworth as For For Management Director 13 Re-elect Karl Voltaire as Director For For Management 14 Reappoint BDO LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Approve Increase in Authorised For For Management Ordinary Shares 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Approve Awards of Ordinary Shares to For For Management Non-executive Directors 19 Approve Increase in the Aggregate For For Management Limit of Fees Payable to Directors 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase of Ordinary For For Management Shares 22 Amend Articles of Association For For Management 23 Approve Scrip Dividend For For Management 24 Authorise the Company to Use For For Management Electronic Communications RESOLUTE MINING LTD. Ticker: RSG Security ID: Q81068100 Meeting Date: NOV 26, 2013 Meeting Type: Annual Record Date: NOV 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For Against Management 2 Elect (Bill) Henry Thomas Stuart Price For For Management as Director 3 Approve the Grant of Up to 1.23 For For Management Million Performance Rights to Peter Sullivan, Chief Executive Officer of the Company RIO TINTO PLC Ticker: RIO Security ID: 767204100 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report for UK Law For For Management Purposes 4 Approve Remuneration Report for For For Management Australian Law Purposes 5 Approve Potential Termination Benefits For For Management 6 Elect Anne Lauvergeon as Director For For Management 7 Elect Simon Thompson as Director For For Management 8 Re-elect Robert Brown as Director For For Management 9 Re-elect Jan du Plessis as Director For For Management 10 Re-elect Michael Fitzpatrick as For For Management Director 11 Re-elect Ann Godbehere as Director For For Management 12 Re-elect Richard Goodmanson as Director For For Management 13 Re-elect Lord Kerr as Director For For Management 14 Re-elect Chris Lynch as Director For For Management 15 Re-elect Paul Tellier as Director For For Management 16 Re-elect John Varley as Director For For Management 17 Re-elect Sam Walsh as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Scrip Dividend For For Management SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 09, 2014 Meeting Type: Annual/Special Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director Lawrence I. Bell For For Management a2 Elect Director George L. Brack For For Management a3 Elect Director John A. Brough For For Management a4 Elect Director R. Peter Gillin For For Management a5 Elect Director Chantal Gosselin For For Management a6 Elect Director Douglas M. Holtby For For Management a7 Elect Director Eduardo Luna For For Management a8 Elect Director Wade D. Nesmith For For Management a9 Elect Director Randy V.J. Smallwood For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Advisory Vote on Executive For For Management Compensation Approach d Amend Share Option Plan For For Management e Approve Advance Notice Policy For For Management f Amend Quorum Requirements For For Management g Allow Electronic Distribution of For For Management Company Communications SILVERCORP METALS INC. Ticker: SVM Security ID: 82835P103 Meeting Date: SEP 20, 2013 Meeting Type: Annual Record Date: AUG 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Director Rui Feng For For Management 2.2 Elect Director Myles Jianguo Gao For For Management 2.3 Elect Director Paul Simpson For Withhold Management 2.4 Elect Director David Kong For For Management 2.5 Elect Director Yikang Liu For For Management 2.6 Elect Director Robert Gayton For For Management 2.7 Elect Director Earl Drake For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: APR 30, 2014 Meeting Type: Annual/Special Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Nigel Lees For For Management 1.7 Elect Director Carl Renzoni For For Management 1.8 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Adopt By-Law No. 1 For For Management 4 Advisory Vote on Executive For For Management Compensation Approach Midas Magic ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: JAN 30, 2014 Meeting Type: Annual Record Date: DEC 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Director Jaime Ardila For For Management 2b Elect Director Charles H. Giancarlo For For Management 2c Elect Director William L. Kimsey For For Management 2d Elect Director Blythe J. McGarvie For For Management 2e Elect Director Mark Moody-Stuart For For Management 2f Elect Director Pierre Nanterme For For Management 2g Elect Director Gilles C. Pelisson For For Management 2h Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Approve Reduction in Share Capital and For For Management Creation of Distributable Reserves 8 Authorize the Holding of the 2or For Management at a Location Outside Ireland 9 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 10 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director A.D. Frazier, Jr. For For Management 3 Elect Director Amy H. Nelson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Appoint KPMG LLP as Auditor For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Re-elect Pascal Soriot as Director For For Management 5(c) Elect Marc Dunoyer as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Ann Cairns as Director For For Management 5(g) Re-elect Graham Chipchase as Director For For Management 5(h) Re-elect Jean-Philippe Courtois as For Against Management Director 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For Against Management 7 Approve Remuneration Policy For Withhold Management 8 Authorise EU Political Donations and For For Management Expenditure 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Approve Performance Share Plan For For Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 12, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Gregory L. Summe For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: DEC 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director James F. Orr For For Management 1.11 Elect Director Willard J. Overlock, Jr. For For Management 1.12 Elect Director Rebecca W. Rimel For For Management 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 03, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Adopt Quantitative Goals for GHG and Against For Shareholder Other Air Emissions 5 Approve Annual Dividends Against Against Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott P. Anderson For For Management 1b Elect Director Robert Ezrilov For For Management 1c Elect Director Wayne M. Fortun For For Management 1d Elect Director Mary J. Steele Guilfoile For For Management 1e Elect Director Jodee A. Kozlak For For Management 1f Elect Director ReBecca Koenig Roloff For For Management 1g Elect Director Brian P. Short For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 23, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John C. Danforth For For Management 1b Elect Director Neal L. Patterson For For Management 1c Elect Director William D. Zollars For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CHESAPEAKE ENERGY CORPORATION Ticker: CHK Security ID: 165167107 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Vincent J. Intrieri For For Management 1b Elect Director Robert D. (Doug) Lawler For For Management 1c Elect Director John J. (Jack) Lipinski For For Management 1d Elect Director Frederic M. Poses For For Management 1e Elect Director Archie W. Dunham For For Management 1f Elect Director R. Brad Martin For For Management 1g Elect Director Louis A. Raspino For For Management 1h Elect Director Merrill A. (Pete) For For Management Miller, Jr. 1i Elect Director Thomas L. Ryan For Against Management 2 Declassify the Board of Directors For For Management 3 Approve Increase in Size of Board For For Management 4 Provide Proxy Access Right For For Management 5 Eliminate Supermajority Vote For For Management Requirement 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For For Management 8 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director Jon M. Huntsman, Jr. For For Management 1f Elect Director George L. Kirkland For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Kevin W. Sharer For For Management 1i Elect Director John G. Stumpf For For Management 1j Elect Director Ronald D. Sugar For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 7 Require Independent Board Chairman Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Require Director Nominee with Against For Shareholder Environmental Experience 10 Adopt Guidelines for Country Selection Against For Shareholder COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 30, 2014 Meeting Type: Annual Record Date: NOV 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For Withhold Management 1.2 Elect Director Richard M. Libenson For Withhold Management 1.3 Elect Director John W. Meisenbach For Withhold Management 1.4 Elect Director Charles T. Munger For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Simple Majority Vote Against For Shareholder 5 Declassify the Board of Directors None For Management ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Election Of Director Douglas M. Baker, For For Management Jr. 1.2 Election Of Director Barbara J. Beck For For Management 1.3 Election Of Director Leslie S. Biller For For Management 1.4 Election Of Director Carl M. Casale For For Management 1.5 Election Of Director Stephen I. Chazen For For Management 1.6 Election Of Director Jerry A. For For Management Grundhofer 1.7 Election Of Director Arthur J. Higgins For For Management 1.8 Election Of Director Joel W. Johnson For For Management 1.9 Election Of Director Michael Larson For For Management 1.10 Election Of Director Jerry W. Levin For For Management 1.11 Election Of Director Robert L. Lumpkins For For Management 1.12 Election Of Director Victoria J. Reich For For Management 1.13 Election Of Director Suzanne M. For For Management Vautrinot 1.14 Election Of Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director William W. George For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel H. Armacost For For Management 1b Elect Director Peter K. Barker For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Anne M. Tatlock For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan J. Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director James E. Rohr For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Provide for Cumulative Voting Against For Shareholder 21 Stock Retention/Holding Period Against Against Shareholder 22 Require More Director Nominations Than Against Against Shareholder Open Seats 23 Provide Right to Act by Written Consent Against Against Shareholder 24 Cessation of All Stock Options and Against Against Shareholder Bonuses 25 Seek Sale of Company Against Against Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mary Sue Coleman For For Management 1b Elect Director James G. Cullen For For Management 1c Elect Director Ian E. L. Davis For For Management 1d Elect Director Alex Gorsky For For Management 1e Elect Director Susan L. Lindquist For For Management 1f Elect Director Mark B. McClellan For For Management 1g Elect Director Anne M. Mulcahy For For Management 1h Elect Director Leo F. Mullin For For Management 1i Elect Director William D. Perez For For Management 1j Elect Director Charles Prince For For Management 1k Elect Director A. Eugene Washington For For Management 1l Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda B. Bammann For For Management 1b Elect Director James A. Bell For For Management 1c Elect Director Crandall C. Bowles For For Management 1d Elect Director Stephen B. Burke For For Management 1e Elect Director James S. Crown For For Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Laban P. Jackson, Jr. For For Management 1i Elect Director Michael A. Neal For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director Andrew H. Card, Jr. For For Management 1.3 Elect Director Virgis W. Colbert For For Management 1.4 Elect Director David E.R. Dangoor For For Management 1.5 Elect Director Murray S. Kessler For For Management 1.6 Elect Director Jerry W. Levin For For Management 1.7 Elect Director Richard W. Roedel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Inform Poor and Less Educated on Against Against Shareholder Health Consequences of Tobacco MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Julius Genachowski For For Management 1g Elect Director Merit E. Janow For For Management 1h Elect Director Nancy J. Karch For For Management 1i Elect Director Marc Olivie For For Management 1j Elect Director Rima Qureshi For For Management 1k Elect Director Jose Octavio Reyes For For Management Lagunes 1l Elect Director Jackson P. Tai For For Management 1m Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 31, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andy D. Bryant For For Management 1b Elect Director Wayne A. Budd For For Management 1c Elect Director John H. Hammergren For For Management 1d Elect Director Alton F. Irby, III For Against Management 1e Elect Director M. Christine Jacobs For Against Management 1f Elect Director Marie L. Knowles For For Management 1g Elect Director David M. Lawrence For Against Management 1h Elect Director Edward A. Mueller For Against Management 1i Elect Director Jane E. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Call Special Meeting For For Management 7 Provide Right to Act by Written Consent Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Stock Retention/Holding Period Against For Shareholder 10 Clawback Policy and Disclosure of Against For Shareholder Clawback Activity SSGA FUNDS Ticker: Security ID: 784924748 Meeting Date: FEB 27, 2014 Meeting Type: Special Record Date: OCT 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Marshall For For Management 1.2 Elect Director Patrick J. Riley For For Management 1.3 Elect Director Richard D. Shirk For For Management 1.4 Elect Director Bruce D. Taber For For Management 1.5 Elect Director Scott F. Powers For For Management 1.6 Elect Director Michael F. Holland For For Management 1.7 Elect Director William L. Boyan For For Management 1.8 Elect Director Rina K. Spence For For Management 1.9 Elect Director Douglas T. Williams For For Management 1.10 Elect Director James E. Ross For For Management 2 Amend Declaration of Trust for Master For For Management Trust 3 Approve Amended and Restated Rule For For Management 12b-1 Plan 4a Approve Change of Fundamental For For Management Investment Restrictions with Respect to Concentrating Investments in an Industry 4b Approve Change of Fundamental For For Management Investment Restrictions with Respect to Borrowing Money and Issuing Securities 4c Approve Change of Fundamental For For Management Investment Restrictions with Respect to Making Loans 4d Approve Change of Fundamental For For Management Investment Restrictions with Respect to Investment in Commodities and Commodity Contracts 4e Approve Change of Fundamental For For Management Investment Restrictions with Respect to Investment in Real Estate 4f Approve Change of Fundamental For For Management Investment Restrictions with Respect to Participation in Underwriting of Securities 4g Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Pledging, Mortgaging or Hypothecating Fund Assets 4h Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Purchasing or Selling Puts, Calls or Investing in Straddles, Spreads or Any Combination Thereof 4i Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Making Short Sales or Purchasing Securities on Margin 4j Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Diversification of Investments 4k Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Investing In Illiquid Securities 4l Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Purchasing Interests in Oil, Gas or other Mineral Exploration or Development Programs 4m Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Investments for Control 4n Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Investments if the Investment Company's Officers, Directors, Adviser or any of their Affiliates Beneficially Own a Certain Percent of the Securities of such Issuer 4o Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Investing In New Issuers 4p Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Investments in Securities Issued by Other Investment Companies 4q Approve Elimination of Fundamental For For Management Investment Restrictions with Respect to Certain Interested Transactions WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Review Fair Housing and Fair Lending Against For Shareholder Compliance Midas Perpetual Portfolio AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder BHP BILLITON LIMITED Ticker: BHP Security ID: 088606108 Meeting Date: NOV 21, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Appoint KPMG LLP as the Auditor of BHP For For Management Billiton Plc 3 Authorize the Board to Fix For For Management Remuneration of the Auditor 4 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc 5 Approve the Authority to Issue Shares For For Management in BHP Billiton Plc for Cash 6 Approve the Repurchase of Up to 213.62 For For Management Million Shares in BHP Billiton Plc 7 Approve the Remuneration Report For For Management 8 Approve the Long Term Incentive Plan For For Management 9 Approve the Grant of Deferred Shares For For Management and Performance Shares to Andrew Mackenzie, Executive Director of the Company 10 Elect Andrew Mackenzie as Director For For Management 11 Elect Malcolm Broomhead as Director For For Management 12 Elect John Buchanan as Director For For Management 13 Elect Carlos Cordeiro as Director For For Management 14 Elect David Crawford as Director For For Management 15 Elect Pat Davies as Director For For Management 16 Elect Carolyn Hewson as Director For For Management 17 Elect Lindsay Maxsted as Director For For Management 18 Elect Wayne Murdy as Director For For Management 19 Elect Keith Rumble as Director For For Management 20 Elect John Schubert as Director For For Management 21 Elect Shriti Vadera as Director For For Management 22 Elect Jac Nasser as Director For For Management 23 Elect Ian Dunlop as Director Against Against Shareholder CAMECO CORPORATION Ticker: CCO Security ID: 13321L108 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast* Sponsor A The Undersigned Hereby Certifies that None Did Not Vote Management the Shares Represented by this Proxy are Owned and Controlled by a Canadian B1 Elect Director Ian Bruce For Did Not Vote Management B2 Elect Director Daniel Camus For Did Not Vote Management B3 Elect Director John Clappison For Did Not Vote Management B4 Elect Director Joe Colvin For Did Not Vote Management B5 Elect Director James Curtiss For Did Not Vote Management B6 Elect Director Donald Deranger For Did Not Vote Management B7 Elect Director Catherine Gignac For Did Not Vote Management B8 Elect Director Tim Gitzel For Did Not Vote Management B9 Elect Director James Gowans For Did Not Vote Management B10 Elect Director Nancy Hopkins For Did Not Vote Management B11 Elect Director Anne McLellan For Did Not Vote Management B12 Elect Director Neil McMillan For Did Not Vote Management B13 Elect Director Victor Zaleschuk For Did Not Vote Management C Ratify KPMG LLP as Auditors For Did Not Vote Management D Advisory Vote on Executive For Did Not Vote Management Compensation Approach E Amend Bylaws For Did Not Vote Management *The Registrant was not eligible to vote at this meeting because it could not certify that it is owned and controlled by a Canadian. CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: 16939P106 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Report for the Year For For Management 2013 4 Approve Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Appoint Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Elect Su Hengxuan as Director For For Management 8 Elect Miao Ping as Director For For Management 9 Approve Cap Amounts in Respect of the For For Management Framework Agreement with China Guangfa Bank Co. Ltd. 10 Approve Capital Injection to China For For Management Life Property and Casualty Insurance Company Limited 11 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 12 Approve Extension of the Validity For For Management Period of the Resolution on the Issue of Subordinated Debt Financing Instruments Outside the PRC 13 Approve Company Framework Agreement, For For Management Pension Company Framework Agreement, and Annual Caps 14 Approve CLIC Framework Agreement, the For For Management P&C Company Framework Agreement, and Annual Caps 15 Amend Articles of Association of the For For Management Company CHINA MOBILE LIMITED Ticker: 00941 Security ID: 16941M109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3.1 Elect Xi Guohua as Director For For Management 3.2 Elect Sha Yuejia as Director For For Management 3.3 Elect Liu Aili as Director For For Management 4.1 Elect Lo Ka Shui as Director For For Management 4.2 Elect Paul Chow Man Yiu as Director For For Management 5 Approve PricewaterhouseCoopers and For For Management PricewaterhouseCoopers Zhong Tian LLP as Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares 9 Amend Articles of Association For For Management CNOOC LTD. Ticker: 00883 Security ID: 126132109 Meeting Date: NOV 27, 2013 Meeting Type: Special Record Date: NOV 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Non-exempt Continuing For For Management Connected Transactions 2 Approve Proposed Caps for Each For For Management Category of the Non-exempt Continuing Connected Transactions CNOOC LTD. Ticker: 00883 Security ID: 126132109 Meeting Date: MAY 23, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor A1 Accept Financial Statements and For For Management Statutory Reports A2 Declare Final Dividend For For Management A3 Elect Li Fanrong as Director For For Management A4 Elect Wang Yilin as Director For For Management A5 Elect Lv Bo as Director For For Management A6 Elect Zhang Jianwei as Director For For Management A7 Elect Wang Jiaxiang as Director For For Management A8 Elect Lawrence J. Lau as Director For For Management A9 Elect Kevin G. Lynch as Director For For Management A10 Authorize Board to Fix Directors' For For Management Remuneration A11 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration B1 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital B2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights B3 Authorize Reissuance of Repurchased For Against Management Shares CONTANGO OIL & GAS COMPANY Ticker: MCF Security ID: 21075N204 Meeting Date: OCT 01, 2013 Meeting Type: Special Record Date: AUG 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issue Shares in Connection For For Management with Acquisition 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CONTANGO OIL & GAS COMPANY Ticker: MCF Security ID: 21075N204 Meeting Date: DEC 10, 2013 Meeting Type: Annual Record Date: OCT 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Romano For For Management 1.2 Elect Director Allan D. Keel For For Management 1.3 Elect Director B.A. Berilgen For For Management 1.4 Elect Director B. James Ford For For Management 1.5 Elect Director Brad Juneau For For Management 1.6 Elect Director Lon McCain For For Management 1.7 Elect Director Charles M. Reimer For For Management 1.8 Elect Director Steven L. Schoonover For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management CONTANGO OIL & GAS COMPANY Ticker: MCF Security ID: 21075N204 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph J. Romano For For Management 1.2 Elect Director Allan D. Keel For For Management 1.3 Elect Director B.A. Berilgen For For Management 1.4 Elect Director B. James Ford For For Management 1.5 Elect Director Lon McCain For For Management 1.6 Elect Director Charles M. Reimer For For Management 1.7 Elect Director Steven L. Schoonover For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management FIRST QUANTUM MINERALS LTD. Ticker: FM Security ID: 335934105 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Nine For For Management 2.1 Elect Director Philip K. R. Pascall For For Management 2.2 Elect Director G. Clive Newall For For Management 2.3 Elect Director Martin R. Rowley For For Management 2.4 Elect Director Peter St. George For For Management 2.5 Elect Director Andrew B. Adams For For Management 2.6 Elect Director Michael Martineau For For Management 2.7 Elect Director Paul Brunner For For Management 2.8 Elect Director Michael Hanley For For Management 2.9 Elect Director Robert Harding For For Management 3 Approve PricewaterhouseCoopers LLP For For Management (UK) as Auditors and Authorize Board to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Report on Lobbying Payments and Policy Against For Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder 8 Pro-rata Vesting of Equity Awards Against For Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 25, 2014 Meeting Type: Annual Record Date: JAN 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For Against Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.45 per Share 4.1 Approve Remuneration of Directors in For Against Management the Amount of CHF 8.0 Million (Non-Binding) 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 67.7 Million for Performance Cycle 2013 (Non-Binding) 5.1 Reelect Joerg Reinhardt as Director For For Management and Chairman of the Board of Directors 5.2 Reelect Dimitri Azar as Director For For Management 5.3 Reelect Verena Briner as Director For For Management 5.4 Reelect Srikant Datar as Director For For Management 5.5 Reelect Ann Fudge as Director For For Management 5.6 Reelect Pierre Landolt as Director For For Management 5.7 Reelect Ulrich Lehner as Director For For Management 5.8 Reelect Andreas von Planta as Director For For Management 5.9 Reelect Charles Sawyers as Director For For Management 5.10 Reelect Enrico Vanni as Director For For Management 5.11 Reelect William Winters as Director For For Management 6.1 Elect Srikant Datar as Member of the For Against Management Compensation Committee 6.2 Elect Ann Fudge as Member of the For For Management Compensation Committee 6.3 Elect Ulrich Lehner as Member of the For Against Management Compensation Committee 6.4 Elect Enrico Vanni as Member of the For Against Management Compensation Committee 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors 8 Designate Peter Andreas Zahn as For For Management Independent Proxy 9 Additional And/or Counter-proposals For Against Management Presented At The Meeting NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director John J. Ferriola For For Management 1.3 Elect Director Harvey B. Gantt For For Management 1.4 Elect Director Gregory J. Hayes For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Bernard L. Kasriel For For Management 1.7 Elect Director Christopher J. Kearney For For Management 1.8 Elect Director Raymond J. Milchovich For For Management 1.9 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors PETROCHINA COMPANY LIMITED Ticker: 00857 Security ID: 71646E100 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Audited Financial Statements For For Management 4 Declare Final Dividend For For Management 5 Authorize Board to Determine the For For Management Distribution of Interim Dividends for the Year 2014 6 Appoint KPMG Huazhen as Domestic For For Management Auditors and KPMG as International Auditors, and Authorize Board to Fix Their Remuneration 7a Elect Zhou Jiping as Director For Against Management 7b Elect Liao Yongyuan as Director For Against Management 7c Elect Wang Dongjin as Director For For Management 7d Elect Yu Baocai as Director For Against Management 7e Elect Shen Diancheng as Director For For Management 7f Elect Liu Yuezhen as Director For For Management 7g Elect Liu Hongbin as Director For Against Management 7h Elect Chen Zhiwu as Director For For Management 7i Elect Richard H. Matzke as Director For For Management 7j Elect Lin Boqiang as Director None For Shareholder 8a Elect Wang Lixin as Supervisor For For Management 8b Elect Guo Jinping as Supervisor For For Management 8c Elect Li Qingyi as Supervisor For For Management 8d Elect Jia Yimin as Supervisor For For Management 8e Elect Zhang Fengshan as Supervisor For For Management 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights RIO TINTO PLC Ticker: RIO Security ID: 767204100 Meeting Date: APR 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report for UK Law For For Management Purposes 4 Approve Remuneration Report for For For Management Australian Law Purposes 5 Approve Potential Termination Benefits For For Management 6 Elect Anne Lauvergeon as Director For For Management 7 Elect Simon Thompson as Director For For Management 8 Re-elect Robert Brown as Director For For Management 9 Re-elect Jan du Plessis as Director For For Management 10 Re-elect Michael Fitzpatrick as For For Management Director 11 Re-elect Ann Godbehere as Director For For Management 12 Re-elect Richard Goodmanson as Director For For Management 13 Re-elect Lord Kerr as Director For For Management 14 Re-elect Chris Lynch as Director For For Management 15 Re-elect Paul Tellier as Director For For Management 16 Re-elect John Varley as Director For For Management 17 Re-elect Sam Walsh as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Scrip Dividend For For Management SILVER WHEATON CORP. Ticker: SLW Security ID: 828336107 Meeting Date: MAY 09, 2014 Meeting Type: Annual/Special Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor a1 Elect Director Lawrence I. Bell For For Management a2 Elect Director George L. Brack For For Management a3 Elect Director John A. Brough For For Management a4 Elect Director R. Peter Gillin For For Management a5 Elect Director Chantal Gosselin For For Management a6 Elect Director Douglas M. Holtby For For Management a7 Elect Director Eduardo Luna For For Management a8 Elect Director Wade D. Nesmith For For Management a9 Elect Director Randy V.J. Smallwood For For Management b Approve Deloitte LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration c Advisory Vote on Executive For For Management Compensation Approach d Amend Share Option Plan For For Management e Approve Advance Notice Policy For For Management f Amend Quorum Requirements For For Management g Allow Electronic Distribution of For For Management Company Communications SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. SQM Ticker: SQM-B Security ID: 833635105 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Annual Report, Financial For For Management Statements, Internal Statutory Auditors' Report and External Auditors' Reports, and Statutory Reports 2 Appoint Auditors and Internal For For Management Statutory Auditors 3 Approve Report Regarding Related-Party For For Management Transactions 4 Approve Investment and Financing Policy For For Management 5 Approve Allocation of Income and For For Management Dividends, and Dividend Policy 6 Receive Report on Board's Expenses For For Management 7 Approve Remuneration of Directors For For Management 8 Receive Issues Related to Directors' For For Management and Audit Committees and Health, Safety and Environmental Committee 9 Other Business (Voting) For Against Management SYNGENTA AG Ticker: SYNN Security ID: 87160A100 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve CHF18,050 Reduction in Share For For Management Capital via Cancellation of Repurchased Shares 4 Approve Allocation of Income and For For Management Dividends of CHF 10.00 per Share 5 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 6.1 Reelect Vinita Bali as Director For For Management 6.2 Reelect Stefan Borgas as Director For For Management 6.3 Reelect Gunnar Brock as Director For For Management 6.4 Reelect Michel Demare as Director For For Management 6.5 Reelect Eleni Gabre-Madhin as Director For For Management 6.6 Reelect David Lawrence as Director For For Management 6.7 Reelect Michael Mack as Director For For Management 6.8 Reelect Eveline Saupper as Director For For Management 6.9 Reelect Jacques Vincent as Director For For Management 6.10 Reelect Juerg Witmer as Director For For Management 7 Elect Michel Demare as Board Chairman For For Management 8.1 Appoint Eveline Saupper as Member of For For Management the Compensation Committee 8.2 Appoint Jacques Vincent as Member of For For Management the Compensation Committee 8.3 Appoint Juerg Witmer as Member of the For For Management Compensation Committee 9 Designate Lukas Handschin as For For Management Independent Proxy 10 Ratify KPMG AG as Auditors For For Management 11 Additional And/Or Counter Proposals For Against Management Presented At The Meeting UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 02, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director Edson Bueno For For Management 1c Elect Director Richard T. Burke For For Management 1d Elect Directo Robert J. Darretta For For Management 1e Elect Director Stephen J. Hemsley For For Management 1f Elect Director Michele J. Hooper For For Management 1g Elect Director Rodger A. Lawson For For Management 1h Elect Director Douglas W. Leatherdale For For Management 1i Elect Director Glenn M. Renwick For For Management 1j Elect Director Kenneth I. Shine For For Management 1k Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder VALE S.A. Ticker: VALE5 Security ID: 91912E105 Meeting Date: APR 17, 2014 Meeting Type: Annual/Special Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Allocation of Income and For For Management Dividends 3 Elect Alternate Directors For For Management 4 Elect Fiscal Council Members For For Management 5 Approve Remuneration of Company's For Against Management Management 6 Approve Cancellation of Treasury Shares For For Management 7 Authorize Capitalization of Reserves For For Management 8 Amend Article 5 to Reflect Changes in For For Management Capital WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Midas Series Trust By: /s/ Thomas B. Winmill Thomas B. Winmill, Chief Executive Officer Date: August 12, 2014
